Title: John Adams to Abigail Adams, 19 December 1794
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Phila. Decr. 19. 1794
          
          I promised you in my last an Account of the Commencement in the Methodists Meetinghouse north fourth st. near Vine street. But as a Bill which had some Allusion to the late Rebellion, and consequently interested the feelings of Parties, came on in Senate I could not get out of my Chair till three O Clock, and was therefore disappointed.
          I sent at once and bought the Books: but as I have made a free Use of the Post office of late I must not send them too fast.— I have read Lady Craven to day & Yesterday, with more Amusement than Edification.— I shall Stiffle myself with reading. The late Tryals in Scotland and England, have attracted my Attention very much. State Prosecutions of such Severity bode nothing good to Britain
          Eames with your Flour and my Letter with an order are arrived before this I presume.
          The Weather has been Spring like and fair along time. To Day it rains most abundantly. We expect cold after it.
          Your last Letter had not one Word of Agriculture in it,— I hope my broad Wheels are under Salt Water—and that Joys Yard and shaws Yard are filled with Seaweed, and especially I hope that soft and Warm Beds are made of it for our Swinish Multitude in all our Yards.
          Love & Duty. Adieu.
          
            Can you find the Portraits of the Kings and Queens of England & France in the inclosed Riddle? Look upon the White upon the Edges of the Serpents and the Urn.
          
        